Consent of Independent Registered Public Accounting Firm The Board of Directors Parkway Properties, Inc. We consent to the incorporation by reference in the registration statement on Form S-8 pertaining to the registering of shares under the Parkway Properties, Inc. 2011 Employee Inducement Award Plan of our reports dated March 4, 2011, with respect to the consolidated balance sheets of Parkway Properties, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in equity, and cash flows for each of the years in the three-year period ended December 31, 2010, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in the December 31, 2010 annual report on Form 10-K of Parkway Properties, Inc. /s/ KPMG LLP Jackson, Mississippi May 16, 2011
